United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4051
                                  ___________

Ahmed Ould Seyid,                    *
                                     *
             Petitioner,             *
                                     *
       v.                            * Petition for Review
                                     * of an Order of the
Alberto Gonzales, Attorney General   * Board of Immigration Appeals.
of the United States,                *
                                     * [UNPUBLISHED]
             Respondent.             *
                                ___________

                            Submitted: April 5, 2007
                               Filed: April 10, 2007
                                ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Ahmed Ould Seyid (Seyid), a native and citizen of Mauritania, petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed the
decision of the immigration judge (IJ) denying his requests for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). Seyid also
requests a stay of deportation.

      We lack jurisdiction to review the BIA’s determination that Seyid’s asylum
application was barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Tolego v.
Gonzales, 452 F.3d 763, 766 (8th Cir. 2006). Nonetheless, for purposes of reviewing
the denial of withholding of removal, we discuss the merits of the asylum claim. See
Ngure v. Ashcroft, 367 F.3d 975, 988-89 (8th Cir. 2004).

        An alien’s testimony, if credible, may be sufficient to sustain the alien’s burden
of establishing refugee status. See 8 C.F.R. § 208.13(a) (2003). In this case, we
conclude that the IJ discredited Seyid based on specific, cogent reasons. See
Perinpanathan v. INS, 310 F.3d 594, 597 (8th Cir. 2002). A reasonable fact-finder
could conclude that Seyid was not credible based on his (1) inconsistent statements
in his asylum-application and his testimony regarding the number of times he was
arrested in Mauritania; (2) statements with respect to when he decided to seek asylum;
(3) failure to remember details of his past “10, 15, or 20” arrests; (4) failure to provide
any documentary evidence corroborating his claim that a large demonstration occurred
in December 1998; and (5) failure to submit documentation authenticating the
judgment document faxed to him. See Daiga v. INS, 183 F.3d 797, 798 (8th Cir.
1999) (per curiam) (upholding adverse credibility finding where alien offered
inconsistent testimony, and submitted questionable documents); Hamzehi v. INS, 64
F.3d 1240, 1243 (8th Cir. 1995) (upholding adverse credibility determination because
alien did not provide specific, consistent details of, or even consistently describe,
events giving rise to asylum claim). Although Seyid’s explanation for his failure to
obtain corroborating documentation – that many years had passed since he fled
Mauritania – may be plausible, we cannot conclude that any reasonable fact-finder
would be persuaded by it. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 918 (8th
Cir. 2004) (“In order to overturn the administrative findings, therefore, we must
conclude not only that a persuasive case has been made for the opposite position, but
that any reasonable fact-finder would be persuaded by it.”); Krouchevski v. Ashcroft,
344 F.3d 670, 673 (7th Cir. 2003) (if petitioner’s explanations and IJ’s adverse
inferences from discrepancies both appear valid, reviewing court should not supersede
IJ’s credibility finding simply because alternative finding could also be supported);
see also Gemechu v. Ashcroft, 387 F.3d 944, 947-48 (8th Cir. 2004) (IJ is in best
position to make credibility findings because IJ observes testifying witness).

                                           -2-
       As such, Seyid’s asylum claim would fail on the merits, and his withholding-of-
removal claim therefore fails. See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th
Cir. 2002) (withholding-of-removal standard is more rigorous than asylum standard).
Additionally, we hold that the evidence was insufficient to support CAT relief, as
Seyid failed to show it was more likely than not he would be tortured by, or with the
consent of, a public official or other person acting in an official capacity if returned
to Mauritania. See Habtemicael v. Ashcroft, 370 F.3d 774, 782 (8th Cir. 2004) (to
qualify for CAT relief, applicant bears burden of showing it is more likely than not he
or she would be tortured if removed to proposed country).

        Finally, Seyid moved for a stay of removal before his voluntary-departure
period expired, and we granted his unopposed motion, which also resulted in a stay
of his voluntary-departure period. See Rife v. Ashcroft, 374 F.3d 606, 616 (8th Cir.
2004) (if alien moves to stay removal before voluntary-departure period expires, grant
of stay will be deemed to include stay of voluntary-departure period).

       Accordingly, we deny the petition and reinstate Seyid’s voluntary-departure
period. See id. at 617 (voluntary-departure period shall begin to run with issuance of
this court’s mandate).
                        ______________________________




                                          -3-